Woods, J.,
delivered the opinion of the court.
A householder may be said to be a person owning or holding and occupying a house; and a family may be defined to be a collection of persons living together under one head. A householder having a family may be characterized as the head of a family occupying a house and living together in one domestic establishment. lie need not be a husband or a father, nor need the family over which he has headship and control be kept together as a unit continuously. The education of children, the illness of any member of the family requiring change of climate, or mere absence, however protracted, if only temporary, for pleasure or recreation, will not, of course, dissolve the family relationship or break up the household.
Applying these definitions, and their obvious limitations, to the facts contained in the record of the case at bar, it seems clear to us that the appellant is not a householder having a family. He holds and occupies, as an office and sleeping apartment, one house; his grandfather occupies another and distinct dwelling. The appellant owns this dwelling so occupied by the grandfather, and the grandfather owns its furnishings and furniture. The appellant employs the servant who lives with and cares for the grandfather, and supplies the table of the grandfather from a restaurant. The parties do not live together under the headship of the appellant as a collection of persons in one family; they occupy *382different houses; they take their meals at separate places, and there is only the pleasing and natural care and attention bestowed upon the ancestor by the descendant which instinct and honor prompt to. It is the case of the kind and thoughtful offspring providing for the temporal wants of the aged and dependent progenitor in furnishing him a comfortable abode with table comforts, but it is nothing more. The appellant is not a householder having a family dwelling in one domestic establishment, of which he has the headship and government.

Affirmed.